EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of the 1st day of February, 2008 by and between SMART ONLINE, INC., a
Delaware company (the “Company”) and NICHOLAS A. SINIGAGLIA (the “Employee”).

WHEREAS, the Company and Employee are parties to an Employment Agreement dated
March 21, 2006 (the “Employment Agreement”);

WHEREAS, the current term of employment under the Employment Agreement will end
March 30, 2008;

WHEREAS, pursuant to Section 5(b) of the Employment Agreement, Employee has the
right to terminate employment at any time upon the giving of thirty (30) days
notice to the Company of Employee’s intent to do so;

WHEREAS, Employee has no entitlement to any severance benefits under the
Employment Agreement;

WHEREAS, Employee has expressed a desire to resign from his current position as
Chief Financial Officer, but is willing to remain employed with the Company
until March 30, 2008 in exchange for the severance payment and continuation of
health benefits provided by this Amendment; and

WHEREAS, the Company and Employee have agreed to amend the Employment Agreement
as set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Employee agree
that the Employment Agreement shall be amended as follows:

1. The Employment Agreement is amended by the deletion of Section 1 in its
entirety and the insertion in lieu thereof the following:

1. EMPLOYMENT PERIOD.

The Company shall employ the Employee, and the Employee shall serve the Company,
on the terms and conditions set forth in this Agreement. Such employment
pursuant to the terms of this Agreement shall commence on March 21, 2006, and
shall terminate on the first to occur of (i) the termination of this Agreement
as provided herein, or (ii) March 30, 2008. The term during which this Agreement
is in effect is referred to herein as the “Employment Period.”

2. The Employment Agreement is amended by the addition of a new Section 17,
which shall read as follows:

17. SEVERANCE.

If Employee refrains from exercising his right to terminate his employment
hereunder pursuant to Section 5(b) (with 30 days notice) hereof and remains
employed until March 30, 2008, then the Company shall pay him a severance
payment in an amount equal to three (3) times his then current monthly salary
(the “Severance Payment”). The Severance Payment shall be paid in three
(3) substantially equal installments on the last business day of April 2008,
May 2008 and June 2008. In addition, the Company shall reimburse Employee for
premium payments he makes under the Consolidated Budget Reconciliation Act
(“COBRA”) to continue his health insurance coverage for three (3) months. All
reimbursements for COBRA payments shall be made as soon as practicable following
Employee’s submission of proof of timely payments to the Company; provided,
however, that all such claims for reimbursement shall be submitted by Employee
and paid by the Company no later than six (6) months following Employee’s
termination of employment.

The Company’s obligation to provide the Severance Payment and the COBRA
reimbursements is conditioned upon Employee’s execution and non-revocation of a
release of all claims and his compliance with Sections 7, 8, 9 and 10 hereof.

3. The Employment Agreement is further amended by the addition of a new
Section 18, which shall read as follows:

18. DELAYED DISTRIBUTION TO KEY EMPLOYEES.

If the Company determines, in accordance with Sections 409A and 416(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder, in the Company’s sole discretion, that Employee is a Key
Employee of the Company on the date his employment with the Company terminates
and that a delay in payment of the severance pay and benefits provided under
this Agreement is necessary for compliance with Code Section 409A(a)(2)(B)(i),
then any severance payments and any continuation of benefits or reimbursement of
benefit costs provided under this Agreement and not otherwise exempt from
Section 409A shall be delayed for a period of six (6) months (the “409A Delay
Period”). In such event, any such severance payments and the cost of any such
continuation of benefits provided under this Agreement that would otherwise be
due and payable to Employee during the 409A Delay Period shall be paid to
Employee in a lump sum cash amount in the month following the end of the 409A
Delay Period. For purposes of this Agreement, “Key Employee” shall mean an
employee who, on an Identification Date (“Identification Date” shall mean each
December 31) is a key employee as defined in Section 416(i) of the Code without
regard to paragraph (5) of that section. If Employee is identified as a Key
Employee on an Identification Date, then Employee shall be considered a Key
Employee for purposes of this Agreement during the period beginning on the first
April 1 following the Identification Date and ending on the following March 31.

4. Except as amended hereby, the Employment Agreement shall remain in full force
and effect and is hereby ratified and confirmed by the Company and Employee in
all respects.

[Remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
set forth above.

SMART ONLINE, INC.

By: /s/ David E. Colburn
Name: David E. Colburn
Title: CEO


EMPLOYEE:

/s/ Nicholas A. Sinigaglia
Nicholas A. Sinigaglia

2